NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
January 20, 2011 by and between CNS Response, Inc., a Delaware corporation (the
“Company”), and the investors listed on Schedule A hereto (each, an “Investor”
and together, the “Investors”).
 
AGREEMENT
 
In consideration for the mutual promises and covenants herein, the parties agree
as follows:
 
SECTION 1 – PURCHASE AND SALE OF NOTES AND WARRANTS


1.1           Purchase and Sale of Subordinated Notes and Warrants.  The Company
has authorized the issuance and sale, in accordance with the terms hereof, of
Subordinated Convertible Promissory Notes in the original aggregate principal
amount of up to $5,000,000 (the “Note Cap Amount”), substantially in the form
attached as Exhibit A hereto (individually, a “Subordinated Note” and,
collectively, the “Subordinated Notes”), and warrants to purchase shares of the
common stock of the Company, par value $0.001 per share (the “Common Stock”),
substantially in the form attached as Exhibit B hereto (individually, a
“Warrant” and collectively, the “Warrants”).  On the terms and subject to the
conditions set forth in this Agreement, at the Closings (as defined below) the
Company agrees to issue to each Investor, and each Investor agrees to purchase
from the Company, (i) Subordinated Notes in the principal amounts set forth on
Schedule A hereto and (ii) Warrants, for the aggregate consideration set forth
opposite such Investor’s name on Schedule A hereto.  The Subordinated Notes and
the Warrants to be purchased are sometimes referred to herein, collectively, as
the “Securities”.  The financing pursuant to which the Company is issuing the
Securities is hereinafter referred to as the “Financing”.   The Subordinated
Notes are subordinated in all respects to the Company’s obligations under the
Secured Convertible Promissory Notes (the “Secured Notes”) issued pursuant to
the Note and Warrant Purchase Agreement, dated as of October 1, 2010, by and
between the Company and the Investors listed on Schedule A thereto, and the
related guaranties issued in favor of certain holders of such notes by SAIL
Venture Partners, L.P.
 
           1.2           Closings.
 
(a)           Initial Closing.  The initial purchase and sale of the Securities
shall take place at a closing (the “Initial Closing”) which shall take place
remotely via exchange of documents and signatures at 10:00 a.m. Eastern Time on
the day immediately following execution and delivery of this Agreement, or at
such other place and time as may be agreed to among the Company and the
Investors.  At the Initial Closing, the Company shall deliver to each of the
Investors purchasing Securities for cash at such closing a Subordinated Note in
the face amount set forth opposite such Investor’s name on Schedule A under the
column entitled “Purchase Price / Principal Amount of Note (Initial Closing)”,
and a Warrant to purchase a number of shares of Common Stock corresponding to
fifty percent (50%) of the number of shares of Common Stock issuable upon
conversion of such Subordinated Note, against receipt of a check subject to
collection or a wire transfer in immediately available funds of the purchase
price, to an account designated by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Additional Closings.  The Company shall have the right, on one or
more occasions, to hold additional closings (each, an “Additional Closing”, and
collectively with the Initial Closing, the “Closings”, and individually, a
“Closing”), pursuant to which it shall have the right to issue and sell
additional Subordinated Notes and Warrants to additional Investors or existing
Investors (provided that no Additional Closings shall take place later than July
31, 2011).  At each Additional Closing, the Company shall deliver to each
Investor purchasing Subordinated Notes for cash at such closing a Subordinated
Note in the face amount of the purchase price paid by such Investor for such
Subordinated Note, and a Warrant to purchase a number of shares of Common Stock
corresponding to fifty percent (50%) of the number of shares of Common Stock
issuable upon conversion of such Subordinated Note, against receipt of a check
subject to collection or a wire transfer in immediately available funds of the
purchase price, to an account designated by the Company. By receiving Securities
at an Additional Closing, each Investor so receiving Securities thereby
represents that its representations and warranties contained in Section 3 are
true and correct as of the date of such Additional Closing.  The aggregate
amount of Subordinated Notes that may be issued at Closings hereunder shall in
no event exceed the Note Cap Amount.  The Company shall have the right to update
Schedule A in order to add information regarding Additional Closings, which
shall not be deemed to be an amendment to this Agreement.
 
The obligation of each Investor to purchase and pay for the Subordinated Notes
and Warrants to be delivered at a Closing is, unless waived by such Investor,
subject to the condition that the Company’s representations and warranties
contained in Section 2 are true, complete and correct on and as of such Closing
date.  The obligation of the Company to sell and issue Subordinated Notes and
Warrants to be delivered at a Closing is, unless waived by the Company, subject
to the condition that the relevant Investor’s representations and warranties
contained in Section 3 are true, complete and correct on and as of the Closing
Date.
 
SECTION 2 - REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
The Company represents and warrants to each Investor as follows:
 
2.1           Existence of Company.  The Company is a duly organized Delaware
corporation.  The Company is validly existing in all jurisdictions where it
conducts its business.
 
2.2           Authority to Execute.  The execution, delivery and performance by
the Company of (i) this Agreement, (ii) the  Subordinated Notes and the Warrants
to be issued pursuant to the terms of this Agreement, and (iii) any financing
statements thereunder (collectively, the “Loan Documents”) are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, do not and will not conflict with any provision of law or organizational
document of the Company (including its Certificate of Incorporation or Bylaws)
or of any agreement or contractual restrictions binding upon or affecting the
Company or any of its property and need no further stockholder or creditor
consent.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           No Stockholder Approval Required.  No approval of the Company’s
stockholders is required for (i) the entry by the Company into this Agreement,
(ii) the issuance of the Subordinated Notes and Warrants contemplated by this
Agreement, or (iii) the issuance of any shares of stock upon conversion of the
Subordinated Notes or exercise of the Warrants.
 
2.4           Valid Issuance.  The shares of stock to be issued upon conversion
of the Subordinated Notes and exercise of the Warrants contemplated by this
Agreement will be, upon conversion and exercise in accordance with the terms of
the Subordinated Notes or the Warrants, as applicable, and in the case of the
Warrants upon payment of the exercise price therefor in accordance with the
terms of such Warrants, validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the Loan
Documents, the documents entered into by the investors and other parties in the
financing giving rise to repayment of the Subordinated Notes, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Investor.  Assuming the accuracy of the representations of the Investor in
Section 3 of this Agreement, such Subordinated Notes and Warrants and the shares
of stock to be issued upon conversion of such Subordinated Notes and exercise of
such Warrants will be issued in compliance with all applicable federal and state
securities laws.  The issuance of such Subordinated Notes, Warrants and shares
will not trigger any anti-dilution protections, except as may be the case with
respect to the Secured Notes  and the related warrants.
 
2.5           Binding Obligation.  This Agreement is, and the other Loan
Documents when delivered hereunder will be, legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.
 
2.6           Litigation.  Other than the litigation disclosed in the Company’s
most recent SEC Reports (as defined below), no litigation or governmental
proceeding is pending or threatened against the Company which may have a
materially adverse effect on the financial condition,  operations or prospects
of the Company, and to the knowledge of the Company, no basis therefore exists.
 
2.7           Intellectual Property.  To the best of the Company’s knowledge,
the Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others.  There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
 
 
3

--------------------------------------------------------------------------------

 
 
2.8           SEC Reports. The Company has timely filed all forms, reports,
schedules, proxy statements, registration statements and other documents
(including all exhibits thereto) required to be filed by it with the Securities
and Exchange Commission (the “SEC”) pursuant to the federal securities laws and
the SEC rules and regulations thereunder, together with all certifications
required pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)
(as they have been amended since the time of their filing, including all
exhibits thereto, the “SEC Reports”).  Each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), the Sarbanes-Oxley Act and the rules and
regulations of the SEC under all of the foregoing. None of the SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
SECTION 3 - REPRESENTATIONS AND WARRANTIES
OF THE INVESTORS
 
Each Investor represents and warrants to the Company as follows:
 
3.1           Authorization; Binding Obligations.  The Investor has full power
and authority to enter into this Agreement and each of the other Loan Documents
to which he, she or it is a party, and this Agreement and each other Loan
Document constitutes a valid and legally binding obligation of each Investor,
enforceable against each Investor in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally and to
general equitable principles.
 
3.2           Accredited Investor.  The Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act.
 
3.3           Investment for Own Account.  The Subordinated Notes and Warrants
issued pursuant to this Agreement and the shares of stock to be issued upon
conversion of such Subordinated Notes and exercise of such Warrants are being,
and will be, acquired for his, her or its own account, for investment and not
with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act.
 
3.4           Knowledge and Experience.  The Investor has such knowledge and
experience in financial and business matters that (s)he is capable of evaluating
the merits and risks of an investment in the Securities and of making an
informed investment decision with respect thereto, has the ability and capacity
to protect his/her interests and can bear the economic risk of the acceptance of
the Securities, including a total loss of his/her investment.
 
3.5           Opportunity to Ask Questions.  The Investor has had the
opportunity to ask questions and receive answers from the Company or any
authorized person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by the Investor.  In connection therewith, the Investor
acknowledges that (s)he has had the opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management or any
authorized person acting on its behalf.
 
 
4

--------------------------------------------------------------------------------

 
 
3.6.           Receipt of Information.  The Investor has received and reviewed
all the information concerning the Company, the Securities and the shares of
common stock underlying such Securities, both written and oral, that the
Investor desires.  Without limiting the generality of the foregoing, the
Investor has been furnished with or has had the opportunity to acquire, and to
review: all information, both written and oral, that the Investor desires with
respect to the Company’s business, management, financial affairs and
prospects.  In determining whether to make this investment, the Investor has
relied solely on his/her own knowledge and understanding of the Company and its
business and prospects based upon the Investor’s own due diligence
investigations and the Company’s filings with the SEC.

 
SECTION 4 - COVENANTS OF THE COMPANY
 
4.1           Registration Rights Agreement.  Notwithstanding any provision in
the Loan Documents to the contrary, the Company agrees that all securities
issued upon conversion of the Subordinated Notes and exercise of the Warrants
contemplated by this Agreement will be subject to a Registration Rights
Agreement between the Company and each Investor.  In the event that the terms of
such Subordinated Notes and Warrants do not provide for such a Registration
Rights Agreement, the Company agrees to work with each Investor in good faith to
prepare and execute such a Registration Rights Agreement on terms reasonably
satisfactory to each Investor at or prior to the time of conversion or exercise.
 
4.2           Restrictive Covenants.  Without the consent of the holders of
Subordinated Notes representing at least a majority of the aggregate principal
amount outstanding under all of the Subordinated Notes issued pursuant to this
Agreement (the “Majority Holders”), the Company shall not:
 
(a)           effect a merger, reorganization, or sell, exclusively license or
lease, or otherwise dispose of any assets of the Company with a value in excess
of $20,000, other than in the ordinary course of business;
 
(b)           borrow, guaranty or otherwise incur indebtedness in excess of
$100,000;
 
(c)           acquire all or substantially all of the properties, assets or
stock of any other corporation or entity or assets with a value greater than
$50,000; or
 
(d)           form, contribute capital or assets to, or make a loan or advance
in excess of $50,000 to (i) any partially-owned or wholly-owned subsidiary
formed or acquired after the date of this Agreement, (ii) a joint venture or
(iii) a similar business entity;
 
 
5

--------------------------------------------------------------------------------

 
 
provided, however, that the rights of the Investor under this Section 4.2 shall
not apply (1) after the repayment in full of the Subordinated Notes or (2) in
connection with a transaction that provides for the repayment in full of the
Subordinated Notes upon the closing of such transaction.
 
SECTION 5 - MISCELLANEOUS
 
5.1           No Waiver; Cumulative Remedies.  No failure or delay on the part
of any party to any Loan Document in exercising any right or remedy under, or
pursuant to, any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy or power preclude other or
further exercise thereof, or the exercise of any other right, remedy or
power.  The remedies in the Loan Documents are cumulative and are not exclusive
of any remedies provided by law.
 
5.2           Amendments and Waivers.  Except as otherwise expressly set forth
in this Agreement, any term of this Agreement may be amended (either
retroactively or prospectively) with the written consent of the Company and the
Majority Holders.  Any amendment effected in accordance with this Section 5.2
shall be binding upon each Investor, each future holder of Securities and the
Company.
 
5.3           Notices, Etc.   All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person, sent by facsimile
transmission to the number set forth on the signature page hereof only if a hard
copy is sent by U.S. mail to the recipient within 24 hours of facsimile
transmission, or such other number as may hereinafter be designated in writing
by the recipient to the sender, or duly sent by first class registered or
certified mail, return receipt requested, postage prepaid, or overnight delivery
service (e.g., Federal Express) addressed to such party (i) if to the Company,
at the address set forth on the signature page hereof or (ii) if to an Investor,
at the address set forth on Schedule A hereof or such other address as may
hereafter be designated in writing by the addressee to the sender.  All such
notices, advises and communications shall be deemed to have been received: (a)
in the case of personal delivery, on the date of such delivery; (b) in the case
of facsimile transmission, on the date of transmission; and (c) in the case of
mailing or delivery by service, on the date of delivery as shown on the return
receipt or delivery service statement.
 
5.4           Costs and Expenses.  The Company agrees to be responsible for its
costs and expenses incurred in connection with the preparation of the Loan
Documents and to reimburse each Investor for all of its costs and expenses
incurred in connection with the preparation of the Loan Documents, including
legal fees of each Investor’s outside counsel.  If any litigation, contest,
dispute, suit, proceeding or action is instituted between or among any of the
parties hereto regarding the enforcement or interpretation of this Agreement or
any of the Exhibits hereto, the prevailing party shall be entitled to
reimbursement from the other party or parties for all reasonable expenses,
costs, charges and other fees (including legal fees) incurred in connection with
or related to such dispute.
 
 
6

--------------------------------------------------------------------------------

 
 
5.5           Governing Law.  The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law provisions of the State of California or of any other
state.  The Company and each Investor consent to personal jurisdiction in Orange
County, California.
 
5.6           Severability.  If any term in this Agreement is held to be illegal
or unenforceable, the remaining portions of this Agreement shall not be
affected, and this Agreement shall be construed and enforced as if this
Agreement did not contain the term held to be illegal or unenforceable.
 
5.7           Binding Effect; Assignment.  The Loan Documents shall be binding
upon and inure to the benefit of the Company and each Investor and their
respective successors and assigns.  The Company may not assign its rights or
interest under the Loan Documents without the prior written consent of the
Majority Holders.
 
5.8           Transfer of Securities.  Notwithstanding the legend required to be
placed on the Securities by applicable law, no registration statement or opinion
of counsel shall be necessary: (a) for a transfer of Securities to the
respective estate of each Investor or for a transfer of Securities by gift, will
or intestate succession of each Investor to his or her spouse or to the
siblings, lineal descendants or ancestors each Investor or his or her spouse, if
the transferee agrees in writing to be subject to the terms hereof to the same
extent as if he or she were the original Investor hereunder; or (b) for a
transfer of Securities pursuant to SEC Rule 144 or any successor rule, or for a
transfer of Securities pursuant to a registration statement declared effective
by the SEC under the Securities Act relating to the Securities.
 
5.9           Survival of Representations, Warranties and Covenants.  The
representations and warranties of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the other parties. The covenants
of the parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement until such time as the Subordinated
Notes have been paid in full.
 
5.10           California Commissioner of Corporations.  THE SALE OF THE
SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH
THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF
THE SECURITIES OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH
SECURITIES PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.


[Remainder of Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.
 

  CNS RESPONSE, INC.            
 
By:
/s/ Paul Buck       Name: Paul Buck       Title: Chief Financial Officer        
CNS Response, Inc.  

 
 
8

--------------------------------------------------------------------------------

 
 

  INVESTOR:          
 
By:
/s/        Name        Title           